DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This Office Action is responsive to the amendments filed on 08/02/2022 and the supplemental amendment filed on 08/26/2022, filed after the final rejection was made. Since this application is in condition for allowance, the finality of previous Office Action of 05/05/2022 is hereby withdrawn. Applicant's submission of 08/26/2022 has been entered.
3. 	As directed by the amendment: claims 1-2, 6-7, 11, 13 and 24 have been amended, claims 4 and 23 have been cancelled, and claim 15 has been canceled previously. Thus, claims 1-3, 5-14, 16-22 and 24 are presently pending in this application.

Claim Objections
4.	In light of Applicant’s Amendment of 08/02/2022 and/or 08/26/2022, the objection to the claim 10 set forth in the Office Action of 05/05/2022, is hereby withdrawn.



Claim Rejections - 35 USC § 112
5.	In light of Applicant's Amendment of 08/02/2022 and/or 08/26/2022, the rejection of claims 23-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office Action of 05/05/2022, is hereby withdrawn.

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ross T. Robinson (Reg. No. 47,031) on September 1, 2021.
The application has been amended as follows: 
1. (Currently Amended) A magnetic coupling assembly comprising: 
a rotatable male coupling member comprising magnets and rotatable about a rotational axis; 
a rotatable female coupling member comprising magnets and rotatable about the rotational axis; 
a static separation member arranged between the rotatable male coupling member and the rotatable female coupling member; 
a first channel in a gap between the rotatable male coupling member and the static separation member; 
a second channel in a gap between the rotatable female coupling member and the static separation member; 
a third channel formed as an axial internal channel, in the rotatable male coupling member; 
a magnetic coupling section of the static separation member, wherein the magnetic coupling section is a section of the static separation member between the magnets of the rotatable male coupling member and the magnets of the rotatable female coupling member; 
wherein the rotatable female coupling member and the rotatable male coupling member are rotatably coupled by the magnets through the magnetic coupling section; 
wherein the first channel, the second channel, and the third channel contain a fluid forced to flow through the first, second, and third channels for cooling and rotodynamic stabilization; 
wherein the magnetic coupling section has a length-to-diameter ratio larger than one; wherein the static separation member is a hat-shaped static separation member arranged coaxial to the rotational axis; 
wherein the rotatable male coupling member is a rod-shaped member and is arranged coaxially inside the hat-shaped static separation member; 
wherein the rotatable female coupling member is a cup-shaped member and arranged coaxially outside the hat-shaped static separation member; and 3 
4879-5558-3024, v. 1Application No.: 16/603,355Docket No.: RR47055.P327WOUS at least one of: 
a swirl breaker on the hat-shaped static separation member, coaxial to and facing an inlet to the third channel at an end of the rotatable male coupling member; and 
a swirl breaker on the hat-shaped static separation member in one or both of the first channel and the second channel, at an inlet part of the first, second, and third channels; and each of the at least one swirl breaker forming a groove with a distance from a groove bottom to a groove top in a range 0.05-0.95 of a gap size for a flow of the fluid.  
2. (Currently Amended) The magnetic coupling assembly of claim 1, comprising a fourth channel outside the rotatable female coupling member, wherein the fourth channel contains the fluid forced to flow for cooling and rotodynamic stabilization.  
3. (Previously Presented) The magnetic coupling assembly of claim 1, wherein the rotatable male coupling member is a driving member, and the fluid forced to flow through the first channel and the third channel is a liquid or liquid mixture.  
4. (Canceled)  
5. (Currently Amended) The magnetic coupling assembly of claim 1, wherein the hat-shaped static separation member has a concave inside shape and a convex outside shape at a closed end, with a central protrusion on the inside, coaxial to and facing an inlet to the third channel at the end of the rotatable male coupling member, wherein the central protrusion includes a swirl breaker forming radial grooves.  
6. (Currently Amended) The magnetic coupling assembly of claim 1, wherein one or both of the first and second channels, in a direction of the flow, have a non-uniform radial gap for the flow, wherein the non-uniform radial gap is at least one of stepwise and gradually decreasing or increasing along the direction of the flow for improved rotodynamic stability.  
7. (Currently Amended) The magnetic coupling assembly of claim 2, wherein one or more of the first, second, and fourth channels, in a direction of the flow, comprise a sealing surface forming a section of a reduced cross section or radial gap for the flow compared to the rest of the radial gap or cross section for the flow, for improved rotodynamic stability.  
8. (Previously Presented) The magnetic coupling assembly of claim 1, wherein the magnetic coupling section comprises a non-ferromagnetic and non-electrical conductive separation member.  
9. (Currently Amended) The magnetic coupling assembly of claim 1, wherein the hat- shaped static separation member has an increased wall thickness in sections outside the magnetic coupling section, at a top part and at a base, as seen oriented with a closed end of the hat-shaped static separation member facing upwards and an open end of the hat-shaped static separation member facing downwards.  
10. (Currently Amended) The magnetic coupling assembly of claim 1, wherein the hat- shaped static separation member, as seen oriented with a closed end of the hat-shaped static separation member facing upwards and an open end of the hat-shaped static separation member facing downwards, has a rounded top, a curved inside of the rounded top where a central part extends a distance downwards, coaxial to and facing a center of an opening of the axial internal channel of the rotatable male coupling member as assembled and inserted and a thinner cylindrical wall in the magnetic coupling section between the rotatable male coupling member and the rotatable female coupling member and a conical thicker wall at a base, with a flange extending outwards.  
11. (Previously Presented) The magnetic coupling assembly of claim 1, wherein the rotatable female coupling member comprises openings through a closed end thereof, functioning as inlets or outlets for the fluid forced to flow.  
12. (Currently Amended) The magnetic coupling assembly of claim 1, wherein one of the rotatable male or female coupling members is a driving member and the other is a driven member, wherein the hat-shaped static separation member is a part of a hermetically sealed compartment including a motor and the driving member operatively connected.  
13. (Currently Amended) The magnetic coupling assembly of claim 1, wherein a rotational speed of 3000 up to at least 8000 rpm as combined with a coupling effect above 800 kW, can be coupled magnetically.  
14. (Previously Presented) A pump comprising the magnetic coupling assembly according to claim 1.  
15. (Canceled)  
16. (Previously Presented) A compressor comprising the magnetic coupling assembly according to claim 1.  
17. (Previously Presented) A turbine comprising the magnetic coupling assembly according to claim 1.  
18. (Currently Amended) A magnetic coupling assembly comprising: 
a rotatable male coupling member comprising magnets; 
a rotatable female coupling member comprising magnets; 
a static separation member arranged between the rotatable male coupling member and the rotatable female coupling member; 
a first channel in a gap between the rotatable male coupling member and the static separation member; 
a second channel in a gap between the rotatable female coupling member and the static separation member; 
a third channel formed as an axial internal channel in the rotatable male coupling member; 
a magnetic coupling section of the static separation member; 
wherein the magnetic coupling section is a section of the static separation member between the magnets of the rotatable male coupling member and the magnets of the rotatable female coupling member; 6 
4879-5558-3024, v. 1Application No.: 16/603,355Docket No.: RR47055.P327WOUS  wherein the rotatable female coupling member and the rotatable male coupling member arerotatably coupled by the magnets through the magnetic coupling section of the static separation member; 
wherein the first channel, the second channel, and the third channel contain a fluid forced to flow through the first, second, and third channels for cooling and rotodynamic stabilization; 
wherein the magnetic coupling section of the static separation member has a length to diameter ratio larger than one; 
and a swirl breaker on the static separation member, coaxial to and facing an inlet to the third channel, at an end of the rotatable male coupling member.  
19. (Currently Amended) The magnetic coupling assembly of claim 18, comprising the swirl breaker on the static separation member in one or both of the first channel and the second channel, at an inlet part of the first, second, and third channels, each of the swirl breakers forming a groove with a distance from a groove bottom to a groove top in a range 0.05-0.95 of a gap size for a flow of the fluid.  
20. (Currently Amended) A magnetic coupling assembly comprising: 
a rotatable male coupling member comprising magnets; 
a rotatable female coupling member comprising magnets; 
a static separation member arranged between the rotatable male coupling member and the rotatable female coupling member; 
a first channel in a gap between the rotatable male coupling member and the static separation member; 
a second channel in a gap between the rotatable female coupling member and the static separation member; 
a third channel formed as an axial internal channel in the rotatable male coupling member; a magnetic coupling section of the static separation member; 7 4879-5558-3024, v. 1Application No.: 16/603,355Docket No.: RR47055.P327WOUS 
wherein the magnetic coupling section is a section of the static separation member between the magnets of the rotatable male coupling member and the magnets of the rotatable female coupling member; 
wherein the rotatable female coupling member and the rotatable male coupling member are rotatably coupled by the magnets through the magnetic coupling section of the static separation member; 
wherein the first channel, the second channel, and the third channel contain a fluid forced to flow through the first, second, and third channels for cooling and rotodynamic stabilization; 
wherein the magnetic coupling section of the static separation member has a length to diameter ratio larger than one; 
wherein the static separation member is a bell-shaped member, with a concave inside shape and a convex outside shape at a closed end, with a central protrusion on the inside, coaxial to and facing an inlet to the third channel at an end of the rotatable male coupling member; and 
wherein the central protrusion includes a swirl breaker forming radial grooves.  
21. (Previously Presented) The magnetic coupling assembly of claim 1, wherein the magnetic coupling section of the static separation member has a length to diameter ratio larger than 1.5.  
22. (Previously Presented) The magnetic coupling assembly of claim 1, wherein the magnetic coupling section of the static separation member has a length to diameter ratio larger than 2.  
23. (Canceled)  
24. (Currently Amended) The magnetic coupling assembly of claim 1, wherein a rotational speed of 3000 up to at least 8000 rpm as combined with a coupling effect above 800 kW, can be coupled magnetically.

Allowable Subject Matter
7. 	Claims 1-3, 5-14, 16-22 and 24 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or fairly suggest the subject matter which was indicated as allowable previously.
Furthermore, independent claim 1 has been amended to disclose a range for a gap formed by a groove in a channel of a static separation member formed by a swirl breaker that does not appear to be present in the prior art of record in combination with all of the other claim elements. Specifically, the prior art of record neither discloses nor makes obvious the magnetic coupling assembly comprising: a static separation member, which is arranged between the rotatable male coupling member and the rotatable female coupling member, a first channel formed in a gap between the rotatable male coupling member and the separation member; a second channel formed in a gap between the rotatable female coupling member and the static separation member; a third channel formed in an axial internal channel arranged in the rotatable male coupling member; wherein the first, second, and third channels contain fluid forced to flow through the channels for cooling and rotodynamic stabilization; and a magnetic coupling section of the static separation member, which is being a section of the static separation member between the magnets of the rotatable male coupling member and the magnets of the rotatable female coupling member, and at least one of: a swirl breaker on the static separation member, coaxial to and facing an inlet to the third channel at an end of the rotatable male coupling member; and a swirl breaker on the static separation member in one or both of the first channel and the second channel, at an inlet part of the first, second, and third channels, wherein each of the at least one swirl breaker  forming a groove with a distance from a groove bottom to a groove top in a range 0.05-0.95 of a gap size for flow of the fluid in combination with all limitations of independent claim 1. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to LILYA PEKARSKAYA whose telephone number is
(571)272-1158. The examiner can normally be reached on Monday to Friday, 9:00-5:00
EST.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba
can be reached on (571)272-4532. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/LILYA PEKARSKAYA/Examiner, Art Unit 3746